         Case 1:18-cv-10498-JPO Document 100 Filed 01/15/21 Page 1 of 1

            Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
New York, New York 10165                                                 Facsimile: (212) 317-1620
_________
michael@faillacelaw.com

                                           January 15, 2021

VIA ECF
Magistrate Judge
Hon. Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:             Hernandez Ramirez et al v. Marketplace 41, Inc. et al
       CASE #:         1:18-cv-10498-JPO

Your Honor,

       We submit the instant status letter jointly with Defendants. The parties were assigned a
mediator on or about January 14, 2021. The parties expect the mediator to reach out and to set a
schedule for mediation statements and a mediation in this case.

       We thank the Court for the time and attention to this matter.

                                                    Respectfully submitted,

                                                    By: _____/s/Clifford Tucker________________
                                                    Clifford Tucker, Esq.
